UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2176


TERESA Y. LEE-BAUTISTA; BRIAN M. HIRSH, ESQ., Respondent
previous attorney of record; CRAIG E. WHITE, ESQ.,
Petitioner Attorney of Record; VIRGINIA DEPARTMENT OF
SOCIAL SERVICES; LOUDOUN JD & R DISTRICT COURT; LOUDOUN
COUNTY CIRCUIT COURT,

                      Plaintiffs – Appellees,

          v.

JOHN J. BAUTISTA, JR., and in re: support and welfare of
L.A.B. (daughter) and E.H.B. (son),

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00987-LO-JFA)


Submitted:   February 9, 2016             Decided:   February 17, 2016


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John J. Bautista, Jr., Appellant Pro Se. Scott D. Helsel,
Michael Joseph Holleran, WALTON & ADAMS, PC, Reston, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John J. Bautista, Jr., appeals the district court’s orders

remanding this action to state court for lack of subject matter

jurisdiction        and      dismissing         a     subsequent            motion       for

reconsideration.          We affirm.

       “An order remanding a case to the State court from which it

was removed is not reviewable on appeal or otherwise, except

that an order remanding a case to the State court from which it

was    removed    pursuant     to    [28    U.S.C.   §]    1443     .   .    .   shall    be

reviewable.”       28 U.S.C. § 1447(d) (2012).               The Supreme Court has

construed      § 1447(d)     to     insulate    from      appellate         review   those

remand orders based on the grounds specified in § 1447(c): a

defect in the removal procedure and a lack of subject matter

jurisdiction.       Powerex Corp. v. Reliant Energy Servs., Inc., 551
U.S. 224,     229-30    (2007).     In    this    case,    the       district     court

concluded that it lacked subject matter jurisdiction over the

complaint and that removal was untimely.

       The district court correctly concluded that removal was not

proper pursuant to 28 U.S.C. § 1443 because Bautista had neither

alleged nor demonstrated that “the right allegedly denied . . .

arises under a federal law providing for specific civil rights

stated in terms of racial equality.”                      Johnson v. Mississippi,

421 U.S. 213, 219 (1975) (internal quotation marks omitted).

Accordingly, the district court’s remand order is not subject to

                                            2
appellate review.        Barlow v. Colgate Palmolive Co., 772 F.3d
1001,   1007-08   (4th   Cir.   2014)       (en   banc).    Moreover,   having

determined that subject matter jurisdiction over the action was

lacking,   the    district      court       was   without   jurisdiction   to

entertain Bautista’s motion to reconsider.             In re Lowe, 102 F.3d
731, 734-36 (4th Cir. 1996).

     Accordingly, we dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   DISMISSED




                                        3